 

 

rated

MAR 2 0 2019

 

AO 245B (CASDRev. 08/13) Judgment in a Crirninal Case for Revocations

 

 

UNITED STATES DISTRICT COUF_T
SOUTHERN DISTRICT OF CALIFORNIA CLEHK us 013 storm CCJMT

SOU EF{N UlSTR|CT OF CALB:§§UN}_A
UNITED sTATEs 0F AMERICA .IUDGMENT IN A CRl-i»i-!-Hb€xs£_--Tl

(For Revocation of Probation or Super'vised Release)
(For Offenses Cornrnitted On or After Novernber l, 1987)

 

 

 

 

 

 

V

JOSE RODRIGUEZ-ALVARADO (l)
Case Nurnber: 17CR0806-JLS

Federal Defenders, Inc., by: Rebecca Fish
Defendant’S Attol'ney

REGISTRATION No. 60621298
E _

”[HE DEFENDANT:

le admitted guilt to violation of allegation(s) No. 2

[I Was found guilty in violation of allegation(s) No. after denial Of guilty

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
2 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district vvithin 30 days of any
change of name, residence, or mailing address until all iines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Februarv 13. 2019

Date of Imposition of Sent%
1 '///M - @%’/

oNoRKBLE`FANrs L sAl\/n/rARTINO
UNITED STATES DISTRICT JUDGE

 
    
 

l7CR0806-JLS

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: rosa RoDRrGUEZ-ALVARADO (1) Judgmem - rage 2 0£2
CAsE NUMBER; 17CR0306-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
5 months to run consecutive to 19CR0170-JLS

|:||:|

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:l at A.M. on

 

 

 

l:| as notified by the United States Marshal.

The defendant shall surrender for service of Sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

|:| as notified by the United States Marshal.

|] as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as folloWs:

at

Defendant delivered on tO

 

 

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

l7CR0806-JLS

